t c summary opinion united_states tax_court ollie marie blade petitioner v commissioner of internal revenue respondent docket no 342-09s filed date ollie marie blade pro_se melanie e senick for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure respondent also determined that petitioner had additional unreported federal withholding taxes of dollar_figure the credit under sec_31 for withholding_tax payments is specifically excluded from the computation of a deficiency sec_6211 once a decision is entered the withholding_tax will however be treated as a credit against petitioner’s ultimate tax_liability reducing it dollar-for-dollar see sec_31 the statutory notice includes adjustments for petitioner’s failure to include in income_interest of dollar_figure capital_gain dividends of dollar_figure taxable dividends of dollar_figure and wages of dollar_figure and for the 10-percent additional tax on early distributions from qualified_retirement_plans after the notice was issued petitioner submitted to respondent four successive form sec_1040x amended u s individual_income_tax_return petitioner reported on the form sec_1040x capital_gain dividends of dollar_figure tax-exempt_interest and tax exempt_interest and dividends of dollar_figure wages of dollar_figure and the 10-percent additional tax on early distributions from qualified_retirement_plans which she claimed as a credit after concessions by petitioner the issue remaining for decision is whether the 10-percent additional tax on early distributions from qualified_retirement_plans is deductible on petitioner’s federal_income_tax return as no fact is in dispute on whom the burden_of_proof rests is not relevant in this case see rule a 290_us_111 see also sec_7491 petitioner argues that the penalty for early withdrawal is deductible on her federal_income_tax return her stated authority for claiming the deduction is the tax_return itself petitioner points to line of form_1040 u s individual_income_tax_return line is in the section of the return where subtractions from gross_income are computed to arrive at adjusted_gross_income line allows a deduction from gross_income for penalty on early withdrawal of savings the line deduction is authorized by sec_62 adjusted_gross_income defined sec_62 provides for a deduction from gross_income for amounts forfeited to a bank savings and loan association or similar institution as a penalty for premature withdrawal of 1the court considers petitioner to have conceded respondent’s determinations to the extent not explicitly conceded on the form sec_1040x because she provided neither argument nor evidence on the issues at trial see 100_tc_367 96_tc_226 91_tc_524 ndollar_figure funds from a time savings account certificate of deposit or similar deposit the sec_72 10-percent additional tax2 on early distributions from qualified_retirement_plans is not the penalty for premature withdrawal described in sec_62 sec_72 provides in the case of an early withdrawal from a qualified_retirement_plan for an increase in the taxpayer’s income_tax by an amount of percent of the portion of the distribution that is includable in the taxpayer’s income the sec_72 amount is payable to the u s government and not forfeited to a bank savings and loan association or similar institution as a penalty for premature withdrawal of funds from a time savings account certificate of deposit or similar deposit petitioner may not deduct the additional tax due under sec_72 on her federal_income_tax return to reflect the foregoing decision will be entered for respondent 2whether or not the sec_72 10-percent additional tax is a penalty or additional_amount for which respondent would have the burden of production under sec_7491 he met that burden by showing petitioner was not when she received the distribution see milner v commissioner tcmemo_2004_111 n
